Title: To John Adams from John Marshall, 30 June 1800
From: Marshall, John
To: Adams, John



Sir
Washington June 30th 1800


The inclosd communication was transmitted to this department in a letter dated the 14th of Jany. last. In a letter receivd from Mr. Adams dated the 7th. of April at Berlin he says that the negotiations between France & Austria were not supposd to be entirely broken off. The points of difference were that France claimd the Rhine as a boundary & that Austria insisted positively on the total evacuation of Swisserland & also probably on the restoration of the Netherlands. Mr. Wolcott arrivd on Saturday.
I am Sir with the most perfect respect / Your Obedt.

J Marshall